NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



SERGIO MORTOLA and MICHELLE        )
MORTOLA,                           )
                                   )
           Appellants,             )
                                   )
v.                                 )             Case No. 2D18-1662
                                   )
LAKESIDE AT SEVEN OAKS             )
HOMEOWNERS ASSOCIATION, INC.;      )
SHAOUL MISHAL; DON ALEXANDER;      )
and ALEX TRIMARCHI,                )
                                   )
           Appellees.              )
___________________________________)

Opinion filed May 17, 2019.

Appeal from the Circuit Court for Pasco
County; Gregory G. Groger, Judge.

Mercedes G. Hale of Hale Messina Law,
Port Richey, for Appellants.

Kalei McElroy Blair of Wetherington
Hamilton, P.A., Tampa, for Appellee
Lakeside at Seven Oaks Homeowners
Association, Inc.

No appearance for remaining Appellees.



PER CURIAM.


             Affirmed.
VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.




                                    -2-